In a child protective proceeding pursuant to Family Court Act article 10, the father appeals (1) from a decision of the Family Court, Suffolk County (Genchi, J.), dated December 2, 2004, and (2), as limited by his brief, from stated portions of an order of disposition of the same court dated January 20, 2005, made after fact-finding and dispositional hearings, which, inter alia, found that he neglected the subject child and directed that he have only supervised and therapeutic visitation with the subject child. The appeal from the order of disposition brings up for review an “order of fact-finding and disposition” of the same court dated January 12, 2005.
Ordered that the appeal from the decision dated December 2, 2004, is dismissed, without costs or disbursements, as no appeal lies from a decision (see Schicchi v J.A. Green Constr. Corp., 100 AD2d 509 [1984]); and it is further,
Ordered that the order of disposition dated January 20, 2005, is affirmed insofar as appealed from, without costs or disbursements.
The finding of neglect against the father was supported by a *488preponderance of the evidence which demonstrated that the subject child’s physical, mental, or emotional condition was impaired or was in imminent danger of becoming impaired as a result of the father’s behavior and mental illness (see Family Ct Act 1012 [f]; Matter of Angel Marie L., 5 AD3d 773 [2004]; Matter of Essence V., 283 AD2d 652 [2001]; Matter of Danielle M., 151 AD2d 240 [1989]).
The father’s remaining contentions are without merit. Krausman, J.P., Mastro, Fisher and Covello, JJ., concur.